Detailed Office Action
Notice of Pre-AIA  or AIA  Status
1a. 	 The present application is being examined under the pre-AIA  first to invent provisions. 
1b.	The amendment of 20 July 2021 has been entered.  
Claim Status:
1c.	Claims 75, 79-85, 87-95 are pending, of which claims 75, 79-84 are drawn to the elected invention and are under consideration.  
1d.	 Claims 85, 87-95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 05/06/2021.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 07/20/2021 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the information referred to therein has been considered.

Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
3a.	All of the objections and rejections of cancelled claims are moot. 

3c.	The rejection of claims 84 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. Amended claim 84 no longer recites the limitation "said binding" in line 1.  
3d.	The rejection of claims 80-81, 83-84 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn. The amended claims no longer recite an IL-15 that comprises mutations at amino acids 65, 92 or 111 result in variants that have agonistic activity.
3e.	The rejection of claim 75 made under 35 U.S.C § 102(b) as being anticipated by Bernard et al (J Biol Chem; 2004; Vol. 279, No. 4, pages 24313-24322), is withdrawn. The Bernard et al reference does not teach an IL-15 variant, comprising an Asn to Ala substitution at amino acid 65.  
3f.	The rejection of claims 75, 79-84 made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard et al, in view of Waldmann et al is withdrawn. The cited references do not teach or suggest an IL-15 variant comprising the recited mutations.

Maintenance of Previous Rejections:
Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



4.	Claims 79-84 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 8,163,879. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims sets are directed to human interleukin 15 variant proteins comprising the same amino acid substitutions.  The instant claims are drawn to 
With respect to the specific mutations recited in the instant claims, the ‘879 patent teaches the same mutations (positions 92 or 111 from an alanine to a serine), (see column 17, line 9, line 11, column 46, line 9 and column 47, line 2).  
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is 
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. See MPEP § 804 (II)(B)(2)(a).
Therefore, the claimed invention is unpatentable over the claims of U.S. Patent No. 8,163,879.

(i)	At the bottom of page 7 of the Response of 20 July 2021, Applicant argues that a prima facie case for obviousness-type double patenting has not been made on this record with regard to the claims as amended herein and withdrawal of this rejection is requested.


Conclusion:
5.	Claim 75 is allowable. Claims 79-84 are rejected. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        12 October 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647